department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc intl wta-n-115961-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel philadelphia cc lm mct phi attn james c fee from anne o’connell devereaux assistant to the branch chief cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend wta-n-115961-00 taxpayer b c x y year year month date date date date date issue sec_1 whether the united kingdom windfall tax ukwt enacted on date and imposed on certain british utilities is a creditable income_tax within the meaning of code sec_901 and sec_902 whether the ukwt should be deducted from post-1986_undistributed_earnings in the year paid or in the year accrued conclusion sec_1 the ukwt is not a creditable income_tax within the meaning of code sec_901 and sec_902 the ukwt should be deducted from post-1986_undistributed_earnings in the year paid rather than in the year accrued facts commencing in the 1980s the united kingdom parliament enacted a series of statutory provisions privatizing certain government-owned public_utilities by selling their shares to the public a number of these utilities were acquired by u s utilities and in year taxpayer a domestic_corporation acquired b percent of the shares of one of these british utilities the british utility the british utility declared and paid two distributions each in the amount of x british pound sterling bps in month the first distribution is not in issue here the taxpayer returned percent of the amount of the second distribution to the british utility on date after the distribution was declared wta-n-115961-00 later on date taxpayer and the british utility executed a rescission agreement rescission agreement the rescission agreement states that the british utility distributed the sum of x bps to its shareholders on date even though it was not clear whether the british utility would need the cash for its own projected purposes including payment of the proposed uk windfall profits tax the rescission agreement further stated that it was made in the belief that the distribution would constitute a nontaxable return_of_capital that after the ukwt had been announced it became clear that the british utility would require a return of the distribution and that shortly after the distribution it was also determined that the distribution would be taxable if not rescinded or treated as a stock_dividend finally the rescission agreement states that taxpayer returned y bps to the british utility on date the rescission agreement purports to rescind the distribution in question to the extent of the returned funds the ukwt was enacted on date shortly after date the ukwt is based on percent of the amount by which the value of the company in profit making terms exceeds the value placed on the company at the time of flotation flotation value the flotation value of a utility company is the price paid for the utility company’s stock by the public at the time the utility company was privatized the value of a utility company in profit making terms is generally defined as times the utility company’s average annual earnings as reported for uk tax purposes during the four years immediately following its flotation date the initial period the ukwt was a one-time tax on privatized uk utility companies although not completely clear from the facts submitted it appears that for u s tax purposes the british utility’s taxable_year is the fiscal_year ending date the first installment of the ukwt was due and paid on date a date after the end of the british utility’s tax_year on its original u s federal_income_tax return the taxpayer did not claim a foreign_tax_credit for the ukwt paid_by the british utility under sec_902 of the code under examination taxpayer submitted a claim to the international the issue of whether these events constituted a legal rescission of the distribution will be addressed in a separate response if on the other hand the british utility uses a calendar tax_year for u s tax purposes the issue of whether the tax should be deducted from post-1986_undistributed_earnings when accrued or when paid is moot because in that event the british utility’s ukwt liability was accrued and paid in the same taxable_year based on the facts available it appears this is merely the due_date of the payment and the liability for the tax was actually fixed on date wta-n-115961-00 examiner to amend its u s tax_return by changing the treatment of the ukwt paid_by the british utility as a creditable income_tax instead of as a non-creditable tax law and analysis issue sec_901 allows as a credit against the u s tax_liability of a domestic_corporation the amount provided in sec_901 and the amount of taxes deemed to be paid_by a domestic_corporation to a foreign_country under sec_902 sec_901 provides that subject_to the limitations of sec_904 a domestic_corporation shall be allowed as a credit under sec_901 the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country sec_902 deems a domestic_corporation that owns percent or more of the voting_stock of a foreign_corporation from which it receives a dividend to have paid the same proportion of the foreign_income_taxes paid_by the foreign_corporation as the amount of such dividend bears to the foreign corporation’s post-1986_undistributed_earnings sec_902 provides that the term foreign_income_taxes means any income war profits or excess profits taxes paid_by the foreign_corporation to any foreign_country or possession_of_the_united_states sec_1_902-1 provides that foreign_income_war_profits_and_excess_profits_taxes does not include amounts not included in the definition of those taxes in sec_901 and the regulations thereunder sec_1_901-2 refers to income_war_profits_and_excess_profits_taxes as income taxes under sec_901 and the regulations thereunder a payment to a foreign_country is an income_tax only if it is a tax and the predominant character of that tax is that of an income_tax in the u s sense sec_1_901-2 sec_1_901-2 provides that a foreign levy is a tax if it requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes it appears that the ukwt was imposed pursuant to the authority of the united kingdom to the ukwt is not an in lieu of tax under sec_903 because it is in addition to the generally imposed corporate_income_tax not in substitution therefor sec_1_903-1 sec_1_903-1 wta-n-115961-00 levy taxes further based on the facts presented the ukwt appears to be a compulsory payment the predominant character of a tax is that of an income_tax in the u s sense if it is likely to reach net gain in the normal circumstances in which it applies unless it is dependent on the availability of a credit against the income_tax_liability to another country no soak-up_tax requirement sec_1_901-2 a foreign tax is likely to reach net gain in the normal circumstances in which it applies only if it satisfies the realization gross_receipts and net_income requirements of the regulations sec_1_901-2 sec_1_901-2 provides in part a foreign tax satisfies the realization requirement if judged on the basis of its predominant character it is imposed- a upon or subsequent to the occurrence of events realization events that would result in realization of income under the income_tax provisions of the internal_revenue_code b upon the occurrence of an event prior to a realization event a prerealization event provided the consequences of such event is the recapture in whole or part of a tax deduction tax_credit or other tax allowance previously accorded to the taxpayer or c upon the occurrence of a prerealization event other than one described in paragraph b i b of this section but only if the foreign_country does not upon the occurrence of a later event other than a distribution or a deemed_distribution of the income impose a tax second tax with respect to the income on which tax is imposed by reason of such prerealization event or if it does impose a second tax a credit or other comparable relief is available against the liability for such a second tax for tax paid on the occurrence of the prerealization event and- the imposition of the tax upon such prerealization event is based on the difference in the values of property at the beginning and end of a period or some commentators have suggested that the validity of the ukwt could be challenged under customary and treaty-based international law the commentators suggest that the ukwt is confiscatory which could be regarded as tantamount to an expropriation or form of nationalization power company international tax alert deloitte touche llp date tni further factual development would be needed to determine whether the ukwt does not qualify as a tax on the grounds that it was not validly imposed pursuant to the united kingdom’s taxing authority the ukwt is not dependent upon the availability of a credit against the income_tax_liability to another country and thus the no soak-up_tax requirement of the regulations is met wta-n-115961-00 the prerealization event is the physical transfer processing or export of readily marketable property as defined in paragraph b iii of this section based on the facts presented we do not believe the realization requirement of the regulations is met first we do not believe there is a realization event as required by sec_1_901-2 because the base on which the ukwt is imposed is the difference between the value of a utility company in profit making terms and the flotation value of the utility company indicating that the ukwt is a tax on the estimated appreciation in a utility company’s value rather than an additional direct_tax on the utility company’s income this is supported by the fact that the ukwt is not imposed directly on the amount of the average earnings for the initial period but instead that average is multiplied by the applicable price to earnings ratio in order to reach the value of the utility company in profit making terms and the flotation value is then deducted from that value in order to determine the tax_base u s tax principles apply in determining whether a realization event has occurred see 302_us_573 under u s tax principles mere appreciation in the value of assets without a disposition of such assets is not a realization event see 252_us_189 therefore although the value of the utility company is calculated as times average annual earnings during the initial period and those earnings have been realized in the u s sense the ukwt is not imposed upon the occurrence of a realization event for u s tax purposes because the ukwt is not an additional tax on such earnings but rather is a tax on the estimated appreciation in value of the utility corporation earnings for the initial period is merely used indirectly as a valuation method to estimate that unrealized increase in the utility corporation’s value in fact the ukwt is imposed on an amount that could exceed the actual realized earnings_and_profits of a utility company if the flotation value of the utility company was low and the earnings for the initial period was high the income of the utility company is averaged and multiplied by merely in order to approximate the utility company’s value not in order to calculate the utility company’s income the requirements of sec_1_901-2 are not met because the ukwt is not triggered by prerealization events resulting in the recapture of previously allowed amounts finally the requirements of sec_1_901-2 are also not met as discussed above we do not believe a realization event has occurred and therefore the ukwt was imposed upon the occurrence of a prerealization event although the ukwt appears to be imposed on a utility company based on the estimated increase in the utility company’s value there is no provision in the ukwt that prohibits a second tax from being imposed on the utility company’s future realized income further there is no credit or comparable relief available for the ukwt paid with respect to the estimated appreciation in the utility company’s value the wta-n-115961-00 prerealization event thus none of the exceptions listed in sec_1 b is met the gross_receipts and net_income tests are also not met the gross_receipts_test requires that judged on the basis of its predominant character the tax is imposed on the basis of a gross_receipts or b gross_receipts computed under a method that is likely to produce an amount that is not greater than fair_market_value sec_1_901-2 here because there is no realization there are no gross_receipts accordingly the requirements of sec_1_901-2 are not met further because the ukwt is not based on a computation of gross_receipts the requirements of sec_1_901-2 are also not met the net_income test requires that judged on the basis of its predominant character the base of the tax is computed by reducing gross_receipts including gross_receipts as computed under paragraph b i b of this section to permit- a recovery_of the significant costs and expenses including significant capital expenditures attributable under reasonable principles to such gross_receipts or b recovery_of such significant costs and expenses computed under a method that is likely to produce an amount that approximates or is greater than recovery_of such significant costs and expenses since the gross_receipts_test is not met in this case by definition the net_income test is also not met under the sec_901 regulations the realization gross_receipts net_income and no soak-up_tax requirements must all be met in order for the ukwt to be an income_tax thus the absence of any single one of those requirements will prevent the ukwt from being an income_tax for purposes of sec_901 based on the above analysis the realization gross_receipts and net_income test are all not met in this case and therefore the ukwt is not an income_tax under sec_901 accordingly taxpayer may not claim a foreign_tax_credit under sec_902 for the ukwt paid to the united kingdom by the british utility issue under u s tax principles corporations are required to use the accrual_method of accounting under that method a liability is taken into account when all events have occurred that establish the fact of the liability the all_events_test the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 in this case the all_events_test was satisfied and the amount of the liability could be determined with reasonable accuracy at the time of the enactment of the ukwt wta-n-115961-00 with respect to taxes except in certain cases economic_performance occurs when the tax is paid to the government authority imposing the tax sec_1 g the exception to the foregoing rule is in sec_1_461-4 which provides that in the case of a tax imposed on income war profits or excess profits that is creditable under code sec_901 or sec_903 economic_performance takes place when all the requirements of the all_events_test other than economic_performance are met thus if a tax is creditable it is taken into account when the liability for the tax accrues if a tax is not a creditable income_tax it is taken into account when it is paid under the all_events_test of the regulations under sec_461 including economic_performance as discussed above the ukwt is not a creditable tax under sec_901 or sec_903 accordingly pursuant to the regulations under code sec_461 the ukwt should be deducted from the british utility’s post-1986_undistributed_earnings in the year paid rather than in the year accrued please call if you have any further questions anne o’connell devereaux assistant to the branch chief
